 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT

 8                                    DISTRICT OF NEVADA

 9 CONOR JAMES HARRIS,                                Case No.: 2:19-cv-01180-KJD-GWF

10          Petitioner,
                                                                        ORDER
11 v.

12 BRIAN WILLIAMS,

13          Respondent.

14

15         Conor James Harris, a Nevada prisoner, has filed an application to proceed in forma

16 pauperis and an ex parte motion for appointment of counsel. Harris indicates that he is seeking

17 federal habeas relief under 28 U.S.C. § 2254 (ECF No. 1, p. 1), but he has not included a habeas

18 petition with his submissions as required by Rule 3 of the Rules Governing Habeas Corpus Cases

19 Under Section 2254. In addition, the pauper application does not include all required

20 attachments. Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR1-2, a petitioner must attach both

21 an inmate account statement for the past six months and a properly executed financial certificate.

22 Petitioner has not complied with either requirement.

23
 1         IT IS THEREFORE ORDERED that petitioner shall have 30 days from the date this

 2 order is entered to file, on the court’s approved forms, (1) a petition for writ of habeas corpus and

 3 (2) an application for leave to proceed in forma pauperis, accompanied by a signed financial

 4 certificate and a statement of his inmate account. (As an alternative to the latter requirement,

 5 petitioner shall make the necessary arrangements to pay the filing fee of five dollars ($5.00),

 6 accompanied by a copy of this order.)

 7         IT IS FURTHER ORDERED that the Clerk shall send petitioner two copies of a

 8 noncapital Section 2254 habeas petition form, a copy of the instructions for the form, and a copy

 9 of the papers that he has submitted in this action.

10         IT IS FURTHER ORDERED that the Clerk shall also send petitioner an IFP application

11 packet for incarcerated litigants.

12         IT IS FURTHER ORDERED that petitioner’s failure to comply with this order may

13 result in the dismissal of this action without further notice.

14         Dated: July 15, 2019

15                                                            _________________________________
                                                              UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23



                                                      2
